Citation Nr: 1425225	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1950 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  An August 2012 letter informed him that his hearing was scheduled for October 2012.  However, in correspondence received in October 2012, the Veteran cancelled his hearing request. 

In December 2012, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran, in turn, appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  Except for a Post-Remand Brief, dated in April 2014, a review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).

For reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' JMR, and the Board's review of the claims file, further action on the claim on appeal is warranted.

In the JMR, the parties essentially determined that the Board erred in concluding that the Veteran admitted to post-service noise exposure and that the opinion expressed in the report of a March 2010 VA examination, upon which the Board relied in its December 2012 decision, is inadequate.  See JMR, pp. 3-4.  Specifically, the parties determined  that the Board's conclusion that the Veteran had post-service occupational noise exposure as a truck driver and a landscaper is not supported by the evidence of record.  See JMR, p. 4..  In this regard,  the parties noted that there is no mention of work as a landscaper in the record, that his 1-year post-service work as a truck driver may have been before or after 38 years in retail as a beverage distributor, and that the VA examiner noted a history of no post-service noise exposure.  Id.  The parties also determined that the March 2010 examiner's opinion, upon which the Board relied, was also not  based on the evidence of record.  Id.  Specifically, the examiner erred in describing the Veteran as a mechanic in service, when the Veteran asserted that he was a combat engineer and exposed to extremely loud noises from tanks, explosions, and artillery rounds during combat in Korea.  Id.  

The Board is bound by the findings contained in the JMR, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

Accordingly, the claims file should be returned to the individual  who conducted the March 2010 VA examination for an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus, consistent with the points noted above.  The AOJ should arrange for the Veteran to undergo further examination only if the March 2010 VA examiner is not available, or another examination of is deemed warranted.  The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion evidence in connection with these claims,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file includes VA outpatient treatment records, from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated through February 19, 2010; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 19, 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  The letter should also provide notice of what is needed to support a claim for service connection for tinnitus as secondary to bilateral hearing (raised by the March 2010 examiner). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claims should include consideration of all evidence added to the record since the last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from the Fayetteville VAMC all outstanding VA treatment records, particularly those, dated since February 19, 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Explain what is needed to establish entitlement to service connection for tinnitus as secondary to bilateral hearing loss.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the March 2010 VA examiner.  If the March 2010 VA examiner is no longer available or further examination is deemed necessary, arrange for the Veteran to undergo VA examination, by an audiologist or Ear, Nose and Throat (ENT) physician, at a VA medical facility. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion or examination report should include discussion of the Veteran's documented medical history and the lay assertions of the Veteran, his wife, and son.  

With respect to the Veteran's bilateral hearing loss and tinnitus, for each disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to in-service disease or injury, to specifically include in-service noise exposure as alleged by the Veteran. 

If the examiner finds that bilateral hearing loss is directly related to service, but that tinnitus is not directly related to service, the examiner should also opine whether it is at least as likely as not that the Veteran tinnitus was caused, or is aggravated, by bilateral tinnitus.

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent in- and post-service medical and lay evidence, to include the March 2010 examination report, as well as the  lay assertions of the Veteran, his wife and son, concerning the Veteran's in- and post-service noise exposure, and as to onset and continuity of symptoms.

If the examiner finds reason to discount any lay assertions in any regard, he or she should clearly so state, and explain why.

All examination findings (if any), along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.   The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

